DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 22, 2021.
In view of the Amendments to the Claims filed March 22, 2021, the rejections of claims 8, 10-14, 16-21, and 23-26 under 35 U.S.C. 102(a)(1) previously presented in the Office Action sent September 22, 2020 have been modified only in response to the Amendments to the Claims.
Claims 1-8, 10-14, 16-21, and 23-26 are currently pending while claims 1-7 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 13, 14, 18-21, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pol et al. (U.S. Pub. No. 2012/0231352 A1).
With regard to claims 8, 12, and 13, Pol et al. discloses 
a porous carbon sheet with 2D morphology (see Example 11 starting at [0108] and see Fig. 34 depicting range of pore sizes of a layer of Fe encapsulated carbon nanotubes, the cited layer of Fe encapsulated carbon nanotubes inherently having a thickness; the portion of the Fe encapsulated carbon nanotube layer of Example 11 encompassed within a 120 nm distance is cited to read on the claimed “porous carbon sheet with 2D morphology” because the portion includes carbon material and is a sheet, or a thin and flat continuous horizontal thickness of material, that is within 120 nm thick),
the porous carbon sheet having a mesoporosity characterized by pore diameters of 2 to 30 nm (see Fig. 34 which is cited to read on the claimed “mesoporosity characterized by pore diameters of 2 to 30 nm” as the cited porous carbon sheet includes pore diameters within the claimed range of 2 to 30 nm), the porous carbon sheet containing 
nanosized particles that are made of an electrochemically active metal (such as the Fe and Fe3C particles described in Example 11 at [0109]), 
are present on a surface of the porous carbon sheet (see Abstract teaching “particulate carbon material comprising nanoparticles of the surface of individual carbon particles” which would provide for the claimed nanoparticles “are present on a surface of the carbon sheet” as the cited nanoparticles are present on the surface of the carbon particles of the carbon sheet),
are chemically bonded with carbon atoms of the porous carbon sheet (see example 11 at [0108-0109]
form a carbide with the carbon atoms at the surface of the porous carbon sheet (see Abstract; see [0108-0109] teaching iron carbide) 
to facilitate lithiation, allow alloying with lithium, and assist interfacial charge transfer between the porous carbon sheet and the nanosized particles (the cited nanoparticles are cited to read on the claimed “to facilitate lithiation, allow alloying with lithium” because they are structurally capable of facilitating lithiation, allow alloying with lithium, as [0058] teaches “metals that alloy with Li” and “Li ions” and is cited to read on the claimed “assist interfacial charge transfer between the porous carbon sheet and the nanosized particles” as the presence of the cited nanoparticles is necessary for interfacial charge transfer between the carbon sheet and the nanosized particles).
With regard to claims 14, 18, and 19, Pol et al. discloses an electrode comprising 
a porous carbon sheet with 2D morphology (see Example 11 starting at [0108] and see Fig. 34 depicting range of pore sizes of a layer of Fe encapsulated carbon nanotubes, the cited layer of Fe encapsulated carbon nanotubes inherently having a thickness; the portion of the Fe encapsulated carbon nanotube layer of Example 11 encompassed within a 120 nm distance is cited to read on the claimed “porous carbon sheet with 2D morphology” because the portion includes carbon material and is a sheet, or a thin and flat continuous horizontal thickness of material, that is within 120 nm thick),
the porous carbon sheet having a mesoporosity characterized by pore diameters of 2 to 30 nm (see Fig. 34 which is cited to read on the claimed “mesoporosity characterized by pore diameters of 2 to 30 nm” as the cited porous 
nanosized particles that are made of an electrochemically active metal (such as the Fe and Fe3C particles described in Example 11 at [0109]), 
are present on a surface of the porous carbon sheet (see Abstract teaching “particulate carbon material comprising nanoparticles of the surface of individual carbon particles” which would provide for the claimed nanoparticles “are present on a surface of the carbon sheet” as the cited nanoparticles are present on the surface of the carbon particles of the carbon sheet),
are chemically bonded with carbon atoms of the porous carbon sheet (see example 11 at [0108-0109]), and
form a carbide with the carbon atoms at the surface of the porous carbon sheet (see Abstract; see [0108-0109] teaching iron carbide) 
to facilitate lithiation, allow alloying with lithium, and assist interfacial charge transfer between the porous carbon sheet and the nanosized particles (the cited nanoparticles are cited to read on the claimed “to facilitate lithiation, allow alloying with lithium” because they are structurally capable of facilitating lithiation, allow alloying with lithium, as [0058]
With regard to claim 20, 25, and 27, Pol et al. discloses an electrochemical storage cell containing
an anode (see Abstract) comprising 
a porous carbon sheet with 2D morphology (see Example 11 starting at [0108] and see Fig. 34 depicting range of pore sizes of a layer of Fe encapsulated carbon nanotubes, the cited layer of Fe encapsulated carbon nanotubes inherently having a thickness; the portion of the Fe encapsulated carbon nanotube layer of Example 11 encompassed within a 120 nm distance is cited to read on the claimed “porous carbon sheet with 2D morphology” because the portion includes carbon material and is a sheet, or a thin and flat continuous horizontal thickness of material, that is within 120 nm thick),
the porous carbon sheet having a mesoporosity characterized by pore diameters of 2 to 30 nm (see Fig. 34 which is cited to read on the claimed “mesoporosity characterized by pore diameters of 2 to 30 nm” as the cited porous carbon sheet includes pore diameters within the claimed range of 2 to 30 nm), the porous carbon sheet containing 
nanosized particles that are made of an electrochemically active metal (such as the Fe and Fe3C particles described in Example 11 at [0109]), 
are present on a surface of the porous carbon sheet (see Abstract teaching “particulate carbon material comprising nanoparticles of the surface of individual carbon particles” which would provide for the claimed nanoparticles “are present on a surface of the carbon sheet” as the cited nanoparticles are present on the surface of the carbon particles of the carbon sheet),
are chemically bonded with carbon atoms of the porous carbon sheet (see example 11 at [0108-0109]), and
form a carbide with the carbon atoms at the surface of the porous carbon sheet (see Abstract; see [0108-0109] teaching iron carbide) 
to facilitate lithiation, allow alloying with lithium, and assist interfacial charge transfer between the porous carbon sheet and the nanosized particles (the cited nanoparticles are cited to read on the claimed “to facilitate lithiation, allow alloying with lithium” because they are structurally capable of facilitating lithiation, allow alloying with lithium, as [0058] teaches “metals that alloy with Li” and “Li ions” and is cited to read on the claimed “assist interfacial charge transfer between the porous carbon sheet and the nanosized particles” as the presence of the cited nanoparticles is necessary for interfacial charge transfer between the carbon sheet and the nanosized particles).
With regard to claim 21, Pol et al. discloses wherein
the electrochemical cell is a Li-ion cell (see Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 16, 17, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pol et al. (U.S. Pub. No. 2012/0231352 A1) in view of Liu et al. (U.S. Pub. No. 2009/0130502 A1).
With regard to claims  10, 11, 16, 17, 23, and 24, independent claims 8, 14, and 20 are anticipated by Pol et al. under 35 U.S.C. 102(a)(1) as discussed above. The embodiment cited in Pol et al. above teaches iron as the electrochemically active metal.
However, Pol et al. also teaches iron can be used in combination with other electrochemically active metals such as Cobalt (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the embodiment of Pol et al. cited in the rejections of claims 8, 14, and 20 above, to also include Co in addition to Fe because Pol et al. suggests using one or more of Fe and Co.
Pol et al., as modified above to including Co, teaches nanoparticles are in the size range of 5-30 nm (recall Abstract teaching nanoparticles can be “Co”, which is cobalt; [0092] teaching the nanoparticles on the carbon can be “typically less than 100 nm in diameter” which is cited to read on the claimed range of “5-30 nm” because “less than 100 nm” includes values within the claimed range of 5-30 nm, such as 5-30 nm).
Pol et al., as modified above to including Co, does not specifically teach using phase-pure fcc-cobalt nanoparticles.
However, Liu et al. teaches a porous carbon sheet containing an electrochemically active metal (see Title and Abstract and [0217]). Liu et al. teaches the electrochemically active metal can be Co and specifically face centered cubic form of cobalt (see [0546]) which is cited to read on the claimed “phase-pure fcc-cobalt nanoparticles” is it is in solid phase and contains face centered cubic cobalt nanoparticles.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the cited face centered cubic form of cobalt taught by Liu et al. for the Co nanoparticles in the sheet of Pol et al., as modified above, because the selection of a known material based on its suitability, in the instant case a form of Co as an electrochemically active metal in a porous carbon sheet, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.
Applicant notes the previously cited portions of the cited prior reference does not teach the newly added claimed limitations. However, this argument is addressed in the rejections of the claims above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 28, 2021